Exhibit 10.2

 

  Your Name: «First» «Last»   Total No. of Stock Appreciation   Rights: «SARs»

PRGX STOCK APPRECIATION RIGHTS

AGREEMENT

PRGX GLOBAL, INC. (“PRGX”) is pleased to grant to the person signing below
(“you” or “Participant”) the Stock Appreciation Rights described below (“SARs”)
under the PRGX Amended and Restated 2008 Equity Incentive Plan (the “Plan”).

 

Grant Date:    April 27, 2016 Initial Value Per Share:    $        

Vesting and Payment Schedule: Subject to the Plan and this Agreement, the SARs
will become vested and payable as of June 30, 2018, provided you remain
continuously employed with PRGX from the Grant Date until such time. The SARs
shall not become vested and payable other than as set forth in this Agreement.

Voting and Dividend Rights: You will not have any voting or dividends rights
with respect to the Shares to which your SARs relate.

The Additional Terms and Conditions and the Plan are incorporated in this
Agreement by reference and contain important information about your SARs. Copies
of these documents are being provided to you in connection with this Agreement.
Please review them carefully and contact PRGX Human Resources if you have any
questions.

Additional Terms and Conditions attached to this Agreement describe the terms of
your SARs, what happens if you cease to remain employed with PRGX before your
SARs become vested and payable and where to send notices; and

The Plan contains the detailed terms that govern your SARs. If anything in this
Agreement or the other referenced documents is inconsistent with the Plan, the
terms of the Plan, as amended from time to time, will control. All terms used
herein that are not defined herein but that are defined in the Plan have the
same meaning given them in the Plan.

Please sign in the space provided below, keep a copy of this Agreement for your
records, and return the original to PRGX Human Resources.

 

Participant:     PRGX GLOBAL, INC.

 

    By:  

 

«First» «Last»     Name:   Your Residence Address:     Its:   «Address_1»
«Address_2»       «Address_3»       «City», «State» «Zip_Code»      



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF YOUR SARs

PLAN ADMINISTRATION.

 

  •   The Plan is administered on behalf of the Committee by the Plan
administrator. The Plan administrator is responsible for assisting you with
respect to your SARs and maintaining the records of the Plan. If you have
questions about your SARs or how the Plan works, please contact the Plan
administrator at Plan.Administrator@prgx.com or (770) 779-3309.

 

  •   Except as provided herein and in the Plan, the SARs are non-transferable.
The SARs may be transferred by will or the laws of descent and distribution and,
notwithstanding the foregoing, during the Participant’s lifetime may be
transferred by the Participant to any of the Participant’s “family members” (as
such term is defined in the general instruction to the Form S-8 Registration
Statement under the Securities Act of 1933). Any such transfer will be permitted
only if (i) the Participant does not receive any consideration for the transfer
and (ii) the Plan administrator expressly approves the transfer. Any transferee
to whom the SARs are transferred shall be bound by the same terms and
conditions, including with respect to vesting and payment, that govern the SARs
in the hands of the Participant; provided, however, that the transferee may not
transfer the SARs except by will or the laws of descent and distribution. No
right or interest of the Participant or any transferee in the SARs shall be
subject to any lien, obligation or liability of the Participant or any
transferee.

 

  •   No later than fifteen (15) days after any or all of the SARs have become
vested and payable, the Company will pay to the Participant in a single lump sum
cash in the amount which equals the excess of (i) the Fair Market Value, as of
the date on which such SARs became vested and payable, of the shares of Common
Stock with respect to which such SARs have become vested and payable over
(ii) the aggregate Initial Value Per Share of such SARs set forth above.

 

  •   You may pay any applicable tax withholding (i) in cash, (ii) by certified
or bank cashier’s check, or (iii) by such other medium of payment as the Plan
administrator in his sole discretion may permit. The Plan administrator will
determine the amount of any required tax withholding.

EFFECT OF TERMINATION OF EMPLOYMENT. If, prior to June 30, 2018 and a Change in
Control, your employment with PRGX is terminated by PRGX without Cause, you
terminate your employment for Good Reason, or your employment is terminated by
reason of your death or Incapacity, a Pro Rata Portion of the SARs shall vest
and become payable as of the termination of your employment with PRGX for any
such reason. Any SARs that do not vest and become payable under such
circumstances will be forfeited at that time.

If your employment with PRGX is terminated prior to June 30, 2018 and a Change
of Control, other than by PRGX without Cause, by you for Good Reason, or by
reason of your death or Incapacity, the SARs will be forfeited immediately upon
the termination of your employment.

For purposes of this Agreement, (i) “Cause” shall have the same definition as in
the Employment Agreement dated December 13, 2013, between you and the Company,
as amended by that certain Amendment of Employment Agreement dated April 27,
2016 (the “Employment Agreement”); (ii) “Good Reason” shall have the same
definition as in your Employment Agreement; (iii) “Incapacity” shall have the
same definition as in your Employment Agreement; and (iv) “Pro Rata Portion”
means a fraction, the numerator of which is the number of days after the Grant
Date with respect to which you were employed continuously with PRGX until your
employment with PRGX is terminated by PRGX without Cause, by you for Good Reason
or by reason of your death or Incapacity, and the denominator of which is the
number of days after the Grant Date through and including June 30, 2018.

CHANGE OF CONTROL. Upon the occurrence of a Change of Control prior to June 30,
2018, the SARs shall become vested and payable as of the Change of Control,
provided you have remained in continuous employment with PRGX from the Grant
Date until the time of the Change in Control. Accordingly, termination of your
employment after the Change in Control for any reason other than by PRGX for
Cause will not result in forfeiture of your SARs.

 

-2-



--------------------------------------------------------------------------------

NOTICES. All notices pursuant to this Agreement will be in writing and either
(i) delivered by hand, (ii) mailed by United States certified mail, return
receipt requested, postage prepaid, or (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt. All notices
or other communications will be directed to the following addresses (or to such
other addresses as either of us may designate by notice to the other):

 

To the Company:    PRGX Global, Inc.    600 Galleria Parkway, Suite 100   
Atlanta, GA 30339    Attention: Senior Vice President, General Counsel &
Secretary To you:    The address set forth on page 1

COMPENSATION RECOUPMENT POLICY. Notwithstanding any other provision of this
Agreement, the Participant shall reimburse or return to PRGX the gross cash
amounts received with respect to the settlement of the SARs, to the extent any
reimbursement, recoupment or return is required under applicable law or any PRGX
policy addressing compensation recoupment, as such policy may be amended from
time to time.

MISCELLANEOUS.

 

•   The Participant has received a copy of the Plan, has read and understands
the terms of the Plan and this Agreement, and agrees to be bound by their terms
and conditions. Failure by you or PRGX at any time or times to require
performance by the other of any provisions in this Agreement will not affect the
right to enforce those provisions. Any waiver by you or PRGX of any condition or
the breach of any term or provision in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall apply only to that instance and
will not be deemed to waive conditions or breaches in the future. If any court
of competent jurisdiction holds that any term or provision of this Agreement is
invalid or unenforceable, the remaining terms and provisions will continue in
full force and effect, and this Agreement shall be deemed to be amended
automatically to exclude the offending provision. This Agreement may be executed
in multiple copies and each executed copy shall be an original of this
Agreement. This Agreement shall be subject to and governed by the laws of the
State of Georgia. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the party against which enforcement is
sought. This Agreement shall be binding upon, and inure to the benefit of, the
permitted successors, assigns, heirs, executors and legal representatives of the
parties hereto. The headings of each Section of this Agreement are for
convenience only. This Agreement and the Plan contain the entire agreement of
the parties hereto and no representation, inducement, promise, or agreement or
otherwise between the parties not embodied herein shall be of any force or
effect, and no party will be liable or bound in any manner for any warranty,
representation, or covenant except as specifically set forth herein.

 

•   This Agreement and the SARs are intended to be exempt from Section 409A of
the Code as a short-term deferral, and this Agreement shall be construed
accordingly.

 

-3-